UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4478


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONNIE HAMILTON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:16-cr-00006-RGD-LRL-1)


Submitted: July 26, 2017                                          Decided: August 17, 2017


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Andrew W. Grindrod, Assistant Federal Public
Defender, Alexandria, Virginia, for Appellant. Dana J. Boente, United States Attorney,
Christopher Catizone, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Hamilton, Jr., pled guilty without a plea agreement to being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1), 924

(2012). He was sentenced to a term of 32 months’ imprisonment. Hamilton alleges on

appeal that the district court procedurally erred by incorrectly calculating his Sentencing

Guidelines range. We affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, this court considers whether, among other things, the district

court properly calculated the defendant’s advisory Guidelines range.         Id. at 49-51.

Hamilton asserts that the district court miscalculated his Guidelines range by erroneously

finding that his prior conviction in Virginia for unlawful wounding qualified as a crime of

violence, pursuant to U.S. Sentencing Guidelines Manual §§ 2K2.1(a)(4)(A), 4B1.2

(2015), and enhancing his base offense level accordingly.

       Hamilton’s claim is unavailing. The Supreme Court recently held in Beckles v.

United States, 137 S. Ct. 886 (2017), that the Guidelines are not subject to a vagueness

challenge under the Fifth Amendment’s Due Process Clause. Id. at 892, 895, 897. The

Court explained that, unlike the Armed Career Criminal Act’s residual clause, which was

invalidated in Johnson v. United States, 135 S. Ct. 2551 (2015), “§ 4B1.2(a)’s residual

clause is not void for vagueness.” Id. at 895, 897. Hamilton’s Virginia conviction for

unlawful wounding remains a crime of violence under the residual clause post-Beckles,

                                            2
notwithstanding that the Government conceded in the district court that the residual

clause was void for vagueness. See United States v. Lee, 855 F.3d 244, 247 (4th Cir.

2017) (holding that Virginia conviction for unlawful wounding qualified as a crime of

violence under the career offender guideline’s residual clause).

       We therefore affirm the district court’s judgment.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             3